            Case 3:15-cv-02281-WHA Document 350 Filed 03/19/21 Page 1 of 5




 1   MAYER BROWN LLP
     Lauren R. Goldman (pro hac vice)
 2   Michael Rayfield (pro hac vice)
 3   1221 Avenue of the Americas
     New York, NY 10016
 4   Telephone: (212) 506-2500
     lrgoldman@mayerbrown.com
 5   mrayfield@mayerbrown.com
 6   COOLEY LLP
 7   Michael G. Rhodes (116127)
     Mark F. Lambert (197410)
 8   3175 Hanover Street
     Palo Alto, CA 94304-1130
 9   Telephone: (650) 843-5000
     rhodesmg@cooley.com
10   mlambert@cooley.com
11
     Attorneys for Defendants Palmer Luckey and
12   Facebook Technologies, LLC

13

14
                                  UNITED STATES DISTRICT COURT
15
                                NORTHERN DISTRICT OF CALIFORNIA
16
                                        SAN FRANCISCO DIVISION
17

18   TOTAL RECALL TECHNOLOGIES,                     Case No. 15-cv-02281 (WHA)

19                Plaintiff,                        SUPPLEMENTAL DECLARATION OF
                                                    MICHAEL RAYFIELD IN SUPPORT OF
20         vs.                                      DEFENDANTS’ DAUBERT MOTION

21   PALMER LUCKEY and FACEBOOK
     TECHNOLOGIES, LLC (F/K/A OCULUS
22   VR, LLC),

23                Defendants.

24

25

26

27
28
                                                  SUPPLEMENTAL DECLARATION OF MICHAEL RAYFIELD;
                                                                       CASE NO. 15-CV-02281 (WHA)
             Case 3:15-cv-02281-WHA Document 350 Filed 03/19/21 Page 2 of 5




 1          I, Michael Rayfield, hereby declare as follows:

 2          1.      I am a partner with the law firm Mayer Brown LLP, counsel for defendants Palmer

 3   Luckey and Facebook Technologies, LLC (“defendants”) in the above-captioned matter. I have been

 4   granted leave to appear pro hac vice in this case.

 5          2.      I make this declaration on my own personal knowledge and, if called upon as a witness

 6   to do so, I could and would competently testify as to the matters set forth herein.

 7          3.      Attached hereto as Exhibit 1 is a true and correct copy of the document Bates

 8   numbered LUCKEY0147687-688, Exhibit 12 to the deposition of Thomas Seidl.

 9          4.      Attached hereto as Exhibit 2 is a true and correct copy of Exhibit 11 to the deposition

10   of Thomas Seidl.

11          5.      Attached hereto as Exhibit 3 is a redline document that truly and correctly reflects the

12   differences between the text of Exhibit 2 and the text of Exhibit 1.

13          6.      Attached hereto as Exhibit 4 is a true and correct copy of excerpts of the transcript of

14   the deposition of Thomas Seidl, dated April 5, 2016.

15          7.      Attached hereto as Exhibit 5 is a true and correct copy of excerpts of the transcript of

16   the hearing held in this case on February 8, 2021.

17          8.      Attached hereto as Exhibit 6 is a true and correct copy of the Court-Ordered

18   Interrogatories filed in this case on March 9, 2016 (Dkt. 101).

19          9.      Attached hereto as Exhibit 7 is a true and correct copy of plaintiff’s Response to

20   Court-Ordered Interrogatory No 1, filed in this case on March 14, 2016 (Dkt. 109).

21          10.     Attached hereto as Exhibit 8 is a true and correct copy of the document Bates

22   numbered LUCKEY0091455-466.

23          11.     Attached hereto as Exhibit 9 is a true and correct copy of the document Bates

24   numbered LUCKEY0144219-229, Exhibit 14 to the deposition of Thomas Seidl.

25          12.     Attached hereto as Exhibit 10 is a true and correct copy of the document Bates

26   numbered TR00008650-652.

27
28
                                                            2
                                                          SUPPLEMENTAL DECLARATION OF MICHAEL RAYFIELD;
                                                                               CASE NO. 15-CV-02281 (WHA)
             Case 3:15-cv-02281-WHA Document 350 Filed 03/19/21 Page 3 of 5




 1          13.     Attached hereto as Exhibit 11 is a true and correct copy of plaintiff’s Responses and

 2   Objections to Defendants’ First Set of Requests for Admission (Nos. 1-22) served in this action on

 3   February 11, 2016.

 4          14.     Attached hereto as Exhibit 12 is a true and correct copy of the expert report of Professor

 5   Ravin Balakrishnan, dated October 30, 2020.

 6          15.     Attached hereto as Exhibit 13 is a true and correct copy of the document Bates

 7   numbered TR00000885-977, Exhibit 17 to the deposition of Thomas Seidl.

 8          16.     Attached hereto as Exhibit 14 is a true and correct copy of the document Bates

 9   numbered LUCKEY0144181-191, Exhibit 15 to the deposition of Thomas Seidl.

10          17.     Attached hereto as Exhibit 15 is a true and correct copy of the document Bates

11   numbered LUCKEY0145585-600.

12          18.     Attached hereto as Exhibit 16 is a true and correct copy of excerpts of the transcript of

13   the deposition of Palmer Luckey, dated April 14 and 15, 2016.

14          19.     Attached hereto as Exhibit 17 is a true and correct copy of the document Bates numbered

15   LUCKEY0091862-871. Pursuant to ECF guidelines, financial account information has been redacted

16   from this document because it is being filed publicly.

17          20.     Attached hereto as Exhibit 18 is a true and correct copy of excerpts of the transcript of

18   the deposition of Ron Igra, dated April 8, 2016.

19          21.     Attached hereto as Exhibit 19 is a true and correct copy of the document Bates

20   numbered LUCKEY0140130-142, Exhibit 139 to the deposition of Palmer Luckey.

21          22.     Attached hereto as Exhibit 20 is a true and correct copy of the document Bates

22   numbered LUCKEY0329580, Exhibit 22 to the deposition of Thomas Seidl.

23          23.     Attached hereto as Exhibit 21 is a true and correct copy of the document Bates

24   numbered LUCKEY0329355.

25          24.     Attached hereto as Exhibit 22 is a true and correct copy of the document Bates

26   numbered LUCKEY0281816, Exhibit 164 to the deposition of Palmer Luckey.

27
28
                                                          3
                                                        SUPPLEMENTAL DECLARATION OF MICHAEL RAYFIELD;
                                                                             CASE NO. 15-CV-02281 (WHA)
              Case 3:15-cv-02281-WHA Document 350 Filed 03/19/21 Page 4 of 5




 1          25.     Attached hereto as Exhibit 23 is a true and correct copy of the document Bates

 2   numbered LUCKEY0281822, Exhibit 166 to the deposition of Palmer Luckey.

 3          26.     Attached hereto as Exhibit 24 is a true and correct copy of the document Bates

 4   numbered LUCKEY00281823, Exhibit 167 to the deposition of Palmer Luckey.

 5          27.     The exhibits contain highlighting added for ease of the Court’s reference.

 6          I declare under penalty of perjury under the laws of the State of California and the United

 7   States that the foregoing is true and correct.

 8          Executed this 19th day of March, 2021 in New York, New York.

 9                                                      /s/ Michael Rayfield
                                                        Michael Rayfield
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                         4
                                                      SUPPLEMENTAL DECLARATION OF MICHAEL RAYFIELD;
                                                                           CASE NO. 15-CV-02281 (WHA)
             Case 3:15-cv-02281-WHA Document 350 Filed 03/19/21 Page 5 of 5




 1                                              ATTESTATION

 2          I, Lauren R. Goldman, am the ECF user whose ID and password are being used to file this

 3   Supplemental Declaration of Michael Rayfield in Support of Defendants’ Daubert Motion.

 4   Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that I have obtained the concurrence of the signatory in

 5   the filing of this document.

 6

 7   Dated: March 19, 2021
                                                         /s/ Lauren R. Goldman
 8                                                       Lauren R. Goldman
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                         5
                                                      SUPPLEMENTAL DECLARATION OF MICHAEL RAYFIELD;
                                                                           CASE NO. 15-CV-02281 (WHA)
